—Judgment unanimously affirmed. Memorandum: The record supports the suppression court’s finding that defendant, despite his illiteracy and intellectual limitations, knowingly, voluntarily and intelligently waived his Miranda rights and agreed to speak to the police (see, People v Thayer, 210 AD2d 977 [decided herewith]; People v Ludlow, 187 AD2d 936, lv denied 81 NY2d 888; People v Matthews, 148 AD2d 272, lv dismissed 74 NY2d 950). Because defendant pleaded guilty before the court ruled on the alleged Payton violation (see, Payton v New York, 445 US 573), defendant waived his right to raise that issue on appeal (see, People v Fernandez, 67 NY2d 686; People v Van Asten, 159 AD2d 252; People v Woods, 156 AD2d 1012, lv denied 75 NY2d 926; People v Lewis, 140 AD2d 630). (Appeal from Judgment of Monroe County Court, Maloy, J.—Rape, 1st Degree.) Present—Green, J. P., Wesley, Callahan, Doerr and Boehm, JJ.